EXHIBIT 10.1

Execution Version

 

Employment Agreement


This Employment Agreement (the “Agreement”), entered into on August 8, 2019 and
effective September 16, 2019 (the “Effective Date”), is made by and between
Heath Deneke (the “Executive”) and Summit Midstream Partners, LLC, a Delaware
limited liability company (together with any of its subsidiaries and affiliates
as may employ the Executive from time to time, and any successor(s) thereto, the
“Company”).

 

RECITALS

 

1. The Company desires to assure itself of the services of the Executive by
engaging the Executive to perform services under the terms hereof.

2. The Executive desires to provide services to the Company on the terms herein
provided.

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

 

1.

Certain Definitions.  

“AAA” shall have the meaning set forth in Section 19.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
where “control” shall have the meaning given such term under Rule 405 of the
Securities Act of 1933, as amended from time to time.

“Agreement” shall have the meaning set forth in the preamble hereto.

“Annual Base Salary” shall have the meaning set forth in Section 3(a).

“Annual Bonus” shall have the meaning set forth in Section 3(b).

“Annual LTIP Target Grant” means the annual grant-date LTIP target award value
initially equal to 275% of the Annual Base Salary, provided however that such
value may vary in the Company’s discretion based on Executive’s or the Company’s
performance prior to each annual LTIP grant.

--------------------------------------------------------------------------------

“Board” shall mean the Board of Managers of the Company or any successor
governing body.

The Company shall have “Cause” to terminate the Executive’s employment hereunder
upon:  (i) the Executive’s willful failure to substantially perform the duties
set forth herein (other than any such failure resulting from the Executive’s
Disability); (ii) the Executive’s willful failure to carry out, or comply with,
in any material respect any lawful directive of the Board; (iii) the Executive’s
commission at any time of any act or omission that results in, or may reasonably
be expected to result in, a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any felony or crime
involving moral turpitude; (iv) the Executive’s unlawful use (including being
under the influence) or possession of illegal drugs on the Company’s premises or
while performing the Executive’s duties and responsibilities hereunder; (v) the
Executive’s commission at any time of any act of fraud, embezzlement,
misappropriation, material misconduct, conversion of assets of the Company, or
breach of fiduciary duty against the Company (or any predecessor thereto or
successor thereof); or (vi) the Executive’s material breach of this Agreement,
the SMM LLC Agreement or other agreements with the Company (including, without
limitation, any breach of the restrictive covenants of any such agreement); and
which, in the case of clauses (i), (ii) and (vi), continues beyond thirty (30)
days after the Company has provided the Executive written notice of such failure
or breach (to the extent that, in the reasonable judgment of the Board, such
failure or breach can be cured by the Executive).

“Change in Control” shall mean:  (i) any “person” or “group” within the meaning
of Sections 13(d) and 14(d)(2) of the Exchange Act, other than the Company or
Energy Capital Partners II, LP or any of their respective Affiliates (but
excluding Energy Capital Partners III, LP and any Affiliates controlled by
Energy Capital Partners III, LP and any other Affiliates of Energy Capital
Partners II, LP formed after the Effective Date, collectively the “Excluded
Affiliates”), shall become the beneficial owners, by way of merger, acquisition,
consolidation, recapitalization, reorganization or otherwise, of fifty percent
(50%) or more of the combined voting power of the equity interests in the
General Partner or the Partnership; (ii) the limited partners of the Partnership
approve, in one or a series of transactions, a plan of complete liquidation of
the Partnership, (iii) the sale or other disposition by the General Partner or
the Partnership of all or substantially all of its assets in one or more
transactions to any Person other than the Company, the General Partner, the
Partnership or Energy Capital Partners II, LP or any of their respective
Affiliates (but excluding the Excluded Affiliates); or (iv) a transaction
resulting in a Person other than the Company, the General Partner or Energy
Capital Partners II or any of their respective Affiliates (but excluding the
Excluded Affiliates) being the sole general partner of the Partnership.

2

 



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall, except as otherwise provided in Section 7(j), have the meaning
set forth in the preamble hereto.

“Compensation Committee” shall mean the Compensation Committee of the Board, or
if no such committee exists, the Board.

“Date of Termination” shall mean (i) if the Executive’s employment is terminated
due to the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated due to the Executive’s Disability, the date
determined pursuant to Section 4(a)(ii); (iii) if the Executive’s employment is
terminated pursuant to Section 4(a)(iii)-(vi) either the date indicated in the
Notice of Termination or the date specified by the Company pursuant to Section
4(b), whichever is earlier; or (iv) if the Executive’s employment is terminated
pursuant to Section 4(a)(vii)-(viii), the date immediately following the
expiration of the then-current Term.

“Disability” shall mean the Executive’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of not less than twelve (12) months as determined
by a physician jointly selected by the Company and the Executive.

“Effective Date” shall have the meaning set forth in the preamble hereto.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excise Tax” shall have the meaning set forth in Section 6(b).

“Executive” shall have the meaning set forth in the preamble hereto.

“Extension Term” shall have the meaning set forth in Section 2(b).

“First Payment Date” shall have the meaning set forth in Section 5(b)(ii).

“General Partner” means Summit Midstream GP, LLC, a Delaware limited liability
company.

The Executive shall have “Good Reason” to terminate the Executive’s employment
hereunder within two (2) years after the occurrence of one or more of the
following conditions without the Executive’s written consent:  (i) a material
diminution in the Executive’s authority, duties, or responsibilities, as
described herein; (ii) a material diminution in the aggregated total of the
Executive’s (A) Annual Base Salary, (B) target Annual Bonus (as a percentage of
Annual Base Salary) and (C) Annual LTIP Target , in each case as described
herein; provided, however that any

3

 



--------------------------------------------------------------------------------

diminution of the Annual LTIP Target in accordance with the proviso of the
definition thereof shall be disregarded for purposes of this definition; (iii) a
material change in the geographic location at which the Executive must perform
the Executive’s services hereunder that requires the Executive to relocate his
residence to a location more than fifty (50) miles from The Woodlands, Texas;
(iv) a change in the Executive’s reporting relationship resulting in the
Executive no longer reporting directly to the Board, or the Board of Managers of
the General Partner or (v) any other action or inaction that constitutes a
material breach of this Agreement by the Company; and which, in the case of any
of the foregoing, continues beyond thirty (30) days after the Executive has
provided the Company written notice that the Executive believes in good faith
that such condition giving rise to such claim of Good Reason has occurred, so
long as such notice is provided within ninety (90) days after the initial
existence of such condition.

“Initial Term” shall have the meaning set forth in Section 2(b).

“Installment Payments” shall have the meaning set forth in Section 5(b)(ii).

“LTIP” shall mean the Summit Midstream Partners, LP 2012 Long-Term Incentive
Plan adopted by the Partnership in connection with Registration Statement
333-184214, filed by the Partnership with the Securities and Exchange Commission
on October 1, 2012, and any additional long-term incentive plan adopted in the
future and identified by the Company or the Partnership, in the adopting
resolution or otherwise, as an “LTIP” pursuant hereto.

“Noncompete Option” shall mean the Company’s option, in its sole discretion, in
the event of a termination of employment pursuant to Section 4(a)(vii)
(Non-Extension of Term by the Company) or Section 4(a)(viii) (Non-Extension of
Term by the Executive), to extend the Restricted Period through a date on or
prior to the first (1st) anniversary of the Date of Termination, upon advance
written notice to the Executive not less than thirty (30) days prior to the end
of the then-current Term in the case of termination pursuant to  Section
4(a)(vii) (Non-Extension of Term by the Company), or not less than thirty (30)
days following such Notice of Non-Extension by Executive in case of termination
pursuant to Section 4(a)(viii) (Non-Extension of Term by the Executive).

“Notice of Termination” shall have the meaning set forth in Section 4(b).

“Partnership” means Summit Midstream Partners LP, a Delaware limited
partnership.

“Performance Targets” shall have the meaning set forth in Section 3(b).

4

 



--------------------------------------------------------------------------------

“Person” shall mean any individual, natural person, corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.

“Proprietary Information” shall have the meaning set forth in Section 7(d).

“Prorated Termination Bonus” shall have the meaning set forth in Section 3(b)

“Release” shall have the meaning set forth in Section 5(b)(ii).

“Restricted Period” shall mean the period from the Effective Date through (i)
with respect to any termination of employment (other than a termination of
employment pursuant to Section 4(a)(vii) (Non-Extension of Term by the Company),
Section 4(a)(viii) (Non-Extension of Term by the Executive), or Section 4(a)(ix)
(Resignation Following a Change in Control), the first (1st) anniversary of the
Date of Termination, (ii) with respect to any termination of employment pursuant
to Section 4(a)(ix) (Resignation Following a Change in Control), the six
(6)-month anniversary of the Date of Termination, and (iii) with respect to a
termination of employment pursuant to Section 4(a)(vii) (Non-Extension of Term
by the Company) or Section 4(a)(viii) (Non-Extension of Term by the Executive),
the Date of Termination or, in the event that the Company exercises its
Noncompete Option, the date elected by the Company thereunder.

“Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.

“Severance Payment” shall have the meaning set forth in Section 5(b)(i).

“Severance Period” shall mean:  (A) if the Executive’s employment shall be
terminated by the Company without Cause pursuant to Section 4(a)(iv) or by the
Executive’s resignation for Good Reason pursuant to Section 4(a)(v), the period
beginning on the Date of Termination and ending on the first (1st) anniversary
of the Date of Termination, and (B) if the Executive’s employment shall be
terminated due to non-extension of the Initial Term or any Extension Term by the
Company pursuant to Section 4(a)(vii) or by the Executive pursuant to Section
4(a)(viii), but only if the Company exercises its Noncompete Option in
connection with such termination, the period beginning on the Date of
Termination and ending on the expiration date of the Restricted Period (as
elected by the Company pursuant to its Noncompete Option).

5

 



--------------------------------------------------------------------------------

“SMM LLC Agreement” shall mean that certain Limited Liability Company Agreement
of Summit Midstream Management, LLC, a Delaware limited liability company, as it
may be amended, modified or supplemented from time to time.

“Term” shall have the meaning set forth in Section 2(b).

“Total Payments” shall have the meaning set forth in Section 6(b).

 

2.

Employment.  

In General.  The Company shall employ the Executive and the Executive shall
enter the employ of the Company, for the period set forth in Section 2(b), in
the position set forth in Section 2(c), and upon the other terms and conditions
herein provided.

Term of Employment.  The initial term of employment under this Agreement (the
“Initial Term”) shall be for the period beginning on the Effective Date and
ending on the second (2nd) anniversary of the Effective Date, unless earlier
terminated as provided in Section 4.  The Initial Term shall automatically be
extended for successive one (1) year periods (each, an “Extension Term” and,
collectively with the Initial Term, the “Term”), unless either party hereto
gives notice of non-extension to the other no later than thirty (30) days prior
to the expiration of the then-applicable Term.

Position and Duties.  During the Term, the Executive: (i) shall serve as
President and Chief Executive Officer of the Company, with responsibilities,
duties and authority customary for such position, subject to direction by the
Board; (ii) shall report directly to the Board; (iii) shall devote substantially
all the Executive’s working time and efforts to the business and affairs of the
Company and its subsidiaries, provided that the Executive may (1) serve on
corporate, civic, charitable, industry or professional association boards or
committees, subject to the Board’s prior written consent in the case of any such
board or committee that relates directly or indirectly to the business of the
Company or its subsidiaries (which consent shall not unreasonably be withheld),
(2) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (3) manage his personal investments, so long as none of such
activities meaningfully interferes with the performance of the Executive’s
duties and responsibilities hereunder, or involves a conflict of interest with
the Executive’s duties or responsibilities hereunder or a breach of the
covenants contained in Section 7; and (iv) agrees to observe and comply with the
Company’s rules and policies as adopted by the Company from time to time, which
have been made available to the Executive.  As of the Effective Date, the
Executive shall be appointed or elected to the Board and the Board of Managers
of the General Partner, and, to the extent that the Executive’s term as a member
of the Board or the Board of Managers of the General Partner expires at any time
during the Term, the Executive shall be nominated for re-election to each such
Board.

 

3.

Compensation and Related Matters.

Annual Base Salary.  During the Term, the Executive shall receive a base salary
at a rate of $600,000.00 per annum, which shall be paid in accordance with the
customary payroll

6

 



--------------------------------------------------------------------------------

practices of the Company, subject to review and upward, but not downward,
adjustment by the Board in its sole discretion (the “Annual Base Salary”).

Annual Bonus.  With respect to each calendar year that ends during the Term, the
Executive shall be eligible to receive an annual cash bonus (the “Annual
Bonus”), prorated for the first calendar year of the Term, ranging from zero to
three hundred percent (300%) of the Annual Base Salary, with a target Annual
Bonus equal to one hundred fifty percent (150%) of the Annual Base Salary, based
upon annual performance targets (the “Performance Targets”) established by the
Board in its sole discretion. The amount of the Annual Bonus shall be based upon
attainment of the Performance Targets, as determined by the Board (or any
authorized committee of the Board) in its sole discretion.  Each such Annual
Bonus shall be payable on such date as is determined by the Board, but in any
event on or prior to March 15 of the calendar year immediately following the
calendar year with respect to which such Annual Bonus relates. Notwithstanding
the foregoing, no bonus shall be payable with respect to any calendar year
unless the Executive remains continuously employed with the Company during the
period beginning on the Effective Date and ending on December 31 of such year;
provided that if the Executive’s employment is terminated pursuant to Section
4(a)(i), (ii), (iv), (v) or (vii), the Company shall pay to the Executive a
prorated Annual Bonus with respect to the calendar year in which the Date of
Termination occurs equal to the target Annual Bonus for such calendar year
multiplied by a fraction, the numerator of which is the number of calendar days
during such calendar year that the Executive was continuously employed by the
Company and the denominator of which is 365 (the “Prorated Termination Bonus”);
provided further that, in the case of a termination pursuant to Section
4(a)(ii), (iv), (v) or (vii), no portion of the Prorated Termination Bonus shall
be paid unless the Executive timely executes the Release and does not revoke the
Release within the time periods set forth in Section 5(b)(ii).

Benefits.  The Executive shall be eligible to participate in benefit plans,
programs and arrangements of the Company, as in effect from time to time
(including, without limitation, medical and dental insurance and a 401(k) plan).

Vacation; Holidays.  During the Term, the Executive shall be entitled to four
(4) weeks paid time off (“PTO”) each full calendar year.  The PTO shall be used
for vacation and sick days.  Any vacation shall be taken at the reasonable and
mutual convenience of the Company and the Executive.  Any PTO that the Executive
is entitled to in any calendar year that is not used by the end of such calendar
year shall be forfeited, except for up to five days of PTO each year that may be
carried forward to the following year.  Holidays shall be provided in accordance
with Company policy, as in effect from time to time.

Business Expenses.  During the Term, the Company shall reimburse the Executive
for all reasonable travel and other business expenses incurred by the Executive
in the performance of the Executive’s duties to the Company in accordance with
the Company’s applicable expense reimbursement policies and procedures.  In
addition to the foregoing, the Company shall reimburse the Executive for annual
tax preparation services and ongoing tax advice of up to $12,000 per year,
beginning with such expenses incurred in 2019.  In addition,  the Company shall
reimburse the Executive for an annual executive physical at a medical facility
of the Executive’s choice.  The Executive shall also be reimbursed for up to
$15,000 per year for annual international and local chapter dues associated with
membership in YPO.

7

 



--------------------------------------------------------------------------------

 

4.

Termination.

The Executive’s employment hereunder may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

Circumstances

Death.  The Executive’s employment hereunder shall terminate upon the
Executive’s death.

Disability.  If the Executive incurs a Disability, the Company may give the
Executive written notice of its intention to terminate the Executive’s
employment.  In that event, the Executive’s employment with the Company shall
terminate, effective on the later of the thirtieth (30th) day after receipt of
such notice by the Executive or the date specified in such notice; provided that
within the thirty (30) day period following receipt of such notice, the
Executive shall not have returned to full-time performance of the Executive’s
duties hereunder.

Termination for Cause.  The Company may terminate the Executive’s employment for
Cause.

Termination without Cause.  The Company may terminate the Executive’s employment
without Cause.

Resignation for Good Reason.  The Executive may resign from the Executive’s
employment for Good Reason.

Resignation without Good Reason.  The Executive may resign from the Executive’s
employment without Good Reason.

Non-Extension of Term by the Company.  The Company may give notice of
non-extension to the Executive pursuant to Section 2(b).  For the avoidance of
doubt, non-extension of the Term by the Company shall not constitute termination
by the Company without Cause.

Non-Extension of Term by the Executive.  The Executive may give notice of
non-extension to the Company pursuant to Section 2(b).  For the avoidance of
doubt, non-extension of the Term by the Executive shall not constitute
resignation with Good Reason.

Resignation following a Change in Control.  The Executive may resign from the
Executive’s employment within sixty (60) days following a Change in Control.  

Notice of Termination.  Any termination of the Executive’s employment by the
Company or by the Executive under this Section 4 (other than a termination
pursuant to Section 4(a)(i) above) shall be communicated by a written notice to
the other party hereto: (i) indicating the specific termination provision in
this Agreement relied upon, (ii) except with respect to a

8

 



--------------------------------------------------------------------------------

termination pursuant to Sections 4(a)(iv), (vi), (vii), (viii), or (ix), setting
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (iii) specifying a Date of Termination which, if submitted by the
Executive (or, in the case of a termination described in Section 4(a)(ii), by
the Company), shall be at least thirty (30) days following the date of such
notice (a “Notice of Termination”); provided, however, that a Notice of
Termination delivered by the Company pursuant to Section 4(a)(ii) shall not be
required to specify a Date of Termination, in which case the Date of Termination
shall be determined pursuant to Section 4(a)(ii); and provided, further, that in
the event that the Executive delivers a Notice of Termination (other than a
notice of non-extension under Section 4(a)(viii) above) to the Company, the
Company may, in its sole discretion, accelerate the Date of Termination to any
date that occurs following the date of Company’s receipt of such Notice of
Termination (even if such date is prior to the date specified in such Notice of
Termination).  A Notice of Termination submitted by the Company may provide for
a Date of Termination on the date the Executive receives the Notice of
Termination, or any date thereafter elected by the Company in its sole
discretion.  The failure by the Company or the Executive to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause or Good Reason shall not waive any right of the Company or the Executive
hereunder or preclude the Company or the Executive from asserting such fact or
circumstance in enforcing the Company’s or the Executive’s rights hereunder.

 

5.

Company Obligations Upon Termination of Employment.  

In General.  Upon a termination of the Executive’s employment for any reason,
the Executive (or the Executive’s estate) shall be entitled to receive: (i) any
portion of the Executive’s Annual Base Salary through the Date of Termination
not theretofore paid, (ii) any expenses owed to the Executive under Section
3(e), (iii) any accrued vacation pay owed to the Executive pursuant to Section
3(d), and (iv) any amount arising from the Executive’s participation in, or
benefits under, any employee benefit plans, programs or arrangements under
Section 3(c), which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements. Any Annual
Bonus earned for any calendar year completed prior to the Date of Termination,
but unpaid prior to such date, and any Prorated Termination Bonus owed pursuant
to the last sentence of Section 3(b), shall be paid within thirty (30) days
after the Date of Termination (but in any event on or prior to March 15 of the
calendar year immediately following such completed calendar year with respect to
which such Annual Bonus or Prorated Termination Bonus was earned).  Except as
otherwise set forth in Section 5(b) below, the payments and benefits described
in this Section 5(a) shall be the only payments and benefits payable in the
event of the Executive’s termination of employment for any reason.

Severance Payment

In the event of the Executive’s termination of employment under the
circumstances described below, then, in addition to the payments and benefits
described in Section 5(a) above, the Company shall, during the Severance Period,
pay to the Executive an amount (the “Severance Payment”) calculated as described
below:

9

 



--------------------------------------------------------------------------------

(A)If the Executive’s employment shall be terminated by the Company without
Cause pursuant to Section 4(a)(iv) or by the Executive’s resignation for Good
Reason pursuant to Section 4(a)(v), or due to non-extension of the Initial Term
or any Extension Term by the Company pursuant to Section 4(a)(vii), then the
Severance Payment shall be an amount equal to two and one-half (2.5) times the
sum of (1) the Annual Base Salary for the year in which the Date of Termination
occurs, and (2) the higher of the target Annual Bonus or the Annual Bonus paid
to the Executive in respect of the calendar year immediately preceding the year
in which the Date of Termination occurs.

(B)If the Executive’s employment shall be terminated due to non-extension of the
Initial Term or any Extension Term by the Executive pursuant to Section
4(a)(viii), but only if the Company exercises its Noncompete Option in
connection with such termination, then the Severance Payment shall be an amount
equal to two and one-half (2.5) times (1) the sum of (x) the Annual Base Salary
for the year in which the Date of Termination occurs, and (y) the higher of the
target Annual Bonus or the Annual Bonus paid to the Executive in respect of the
calendar year immediately preceding the year in which the Date of Termination
occurs, multiplied by (2) a fraction, the numerator of which is equal to the
number of days from the Date of Termination through the expiration date of the
Restricted Period (as elected by the Company pursuant to its Noncompete Option),
and the denominator of which is 365.

The Severance Payment shall be in lieu of notice or any other severance benefits
to which the Executive might otherwise be entitled.  Notwithstanding anything
herein to the contrary, (A) no portion of the Severance Payment shall be paid
unless, on or prior to the thirtieth (30th) day following the Date of
Termination, the Executive timely executes a general waiver and release of
claims agreement in the Company’s customary form (the “Release”), which Release
shall not have been revoked by the Executive prior to the expiration of the
period (if any) during which any portion of such Release is revocable under
applicable law, and (B) as of the first date on which the Executive violates any
covenant contained in Section 7, any remaining unpaid portion of the Severance
Payment shall thereupon be forfeited.  Subject to the provisions of Section 9,
the Severance Payment shall be paid in equal installments during the Severance
Period, at the same time and in the same manner as the Annual Base Salary would
have been paid had the Executive remained in active employment during the
Severance Period, in accordance with the Company’s normal payroll practices in
effect on the Date of Termination; provided that any installment that would
otherwise have been paid prior to the first normal payroll payment date
occurring on or after the thirtieth (30th) day following the Date of Termination
(such payroll date, the “First Payment Date”) shall instead be paid on the First
Payment Date.  For purposes of Section 409A (including, without limitation, for
purposes of Section 1.409A-2(b)(2)(iii) of the Department of Treasury
Regulations), the Executive’s right to receive the Severance Payment in the form
of installment payments (the “Installment Payments”) shall be treated as a right
to receive a series of separate payments and, accordingly, each Installment
Payment shall at all times be considered a separate and distinct payment.

10

 



--------------------------------------------------------------------------------

During the lesser of the period during which Executive or a qualifying
beneficiary (as defined in Section 607 of ERISA) has in effect an election for
post-termination continuation coverage or conversion rights to medical and
dental benefits under applicable law, including Section 4980 of the Code
(“COBRA”), or the period ending on the 18-month anniversary of the Date of
Termination, Executive (or, if applicable, the qualifying beneficiary) shall be
entitled to such coverage at an out-of-pocket premium cost that does not exceed
the out-of-pocket premium cost applicable to similarly situated active employees
(and their eligible dependents).

The provisions of this Section 5 shall supersede in their entirety any severance
payment provisions in any severance plan, policy, program or other arrangement
maintained by the Company.

 

6.

Change in Control.  

Equity Awards.  Notwithstanding anything to the contrary in this Agreement or
any other agreement, including the LTIP and any award agreement thereunder, all
equity awards granted to the Executive under the LTIP and held by the Executive
as of immediately prior to a Change in Control, to the extent unvested, shall
become fully vested immediately prior to the Change in Control.

Golden Parachute Excise Tax Protection.  Notwithstanding any provision of this
Agreement, if any portion of the payments or benefits provided to the Executive
hereunder, or under any other agreement with the Executive or any plan, policy
or arrangement of the Company or any of its Affiliates (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment” and would, but for
this Section 6(b), result in the imposition on the Executive of an excise tax
under Section 4999 of the Code (the “Excise Tax”), then the Total Payments to be
made to the Executive shall either be (i) delivered in full, or (ii) reduced by
such amount such that no portion of the Total Payments would be subject to the
Excise Tax, whichever of the foregoing results in the receipt by the Executive
of the greatest benefit on an after-tax basis (taking into account the
applicable federal, state and local income taxes and the Excise Tax).  The
determination of whether a reduction in Total Payments is necessary and the
amount of any such reduction shall be made by the Company in its reasonable
discretion and in reliance on its tax advisors.  If the Company so determines
that a reduction in Total Payments is required, such reduction shall apply first
pro rata to (A) cash payments subject to Section 409A of the Code as “deferred
compensation” and (B) cash payments not subject to Section 409A of the Code (in
each case with the cash payments otherwise scheduled to be paid latest in time
reduced first), and then pro rata to (C) equity-based compensation subject to
Section 409A of the Code as “deferred compensation” and (D) equity-based
compensation not subject to Section 409A of the Code.

 

7.

Restrictive Covenants.  

The Executive shall not, at any time during the Restricted Period, directly or
indirectly engage in, have any equity interest in, or manage or operate any
person, firm, corporation, partnership, business or entity (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in (either directly or through any subsidiary or
Affiliate thereof) any business or activity (i) relating to midstream

11

 



--------------------------------------------------------------------------------

assets (including, without limitation, the gathering, processing and
transportation of natural gas and crude oil) in North America, which competes
with the business of the Company or any entity owned by the Company, or (ii)
which the Company or any of its Affiliates has taken active steps to engage in
or acquire, but only if the Executive directly or indirectly engages in, has any
equity interest in, or manages or operates, such business or activity (whether
as director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise).  Notwithstanding the foregoing, the Executive shall be
permitted to acquire a passive stock or equity interest in such a business;
provided that such stock or other equity interest acquired is not more than five
percent (5%) of the outstanding interest in such business.

The Executive shall not, at any time during the Term or during the twelve
(12)-month period immediately following the Date of Termination, directly or
indirectly, either for himself or on behalf of any other entity, (i) recruit or
otherwise solicit or induce any employee, customer, subscriber or supplier of
the Company to terminate his, her or its employment or arrangement with the
Company, or otherwise change his, her or its relationship with the Company, or
(ii) hire, or cause to be hired, any person who was employed by the Company and
served in a capacity of “vice president” (or any person serving in a capacity
senior to vice president) at any time during the twelve (12)-month period
immediately prior to the Date of Termination.

The provisions contained in Sections 7(a) and (b) may be altered and/or waived
to be made less restrictive on the Executive with the prior written consent of
the Board or the Compensation Committee.

Except as the Executive reasonably and in good faith determines to be required
in the faithful performance of the Executive’s duties hereunder or in accordance
with Section 7(f), the Executive shall, during the Term and after the Date of
Termination, maintain in confidence and shall not directly or indirectly, use,
disseminate, disclose or publish, or use for the Executive’s benefit or the
benefit of any person, firm, corporation or other entity, any confidential or
proprietary information or trade secrets of or relating to the Company,
including, without limitation, information with respect to the Company’s
operations, processes, protocols, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment (“Proprietary
Information”), or deliver to any person, firm, corporation or other entity, any
document, record, notebook, computer program or similar repository of or
containing any such Proprietary Information.  The Executive’s obligation to
maintain and not use, disseminate, disclose or publish, or use for the
Executive’s benefit or the benefit of any person, firm, corporation or other
entity, any Proprietary Information after the Date of Termination will continue
so long as such Proprietary Information is not, or has not by legitimate means
become, generally known and in the public domain (other than by means of the
Executive’s direct or indirect disclosure of such Proprietary Information) and
continues to be maintained as Proprietary Information by the Company.  The
parties hereby stipulate and agree that as between them, the Proprietary
Information identified herein is important, material and affects the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company).  

12

 



--------------------------------------------------------------------------------

Upon termination of the Executive’s employment with the Company for any reason,
the Executive will promptly deliver to the Company all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the Company’s customers,
business plans, marketing strategies, products or processes.

The Executive may respond to a lawful and valid subpoena or other legal process
but shall give the Company (if lawfully permitted to do so) the earliest
possible notice thereof, and shall, as much in advance of the return date as
possible, make available to the Company and its counsel the documents and other
information sought, and shall assist such counsel in resisting or otherwise
responding to such process.  Upon notification from Executive of such subpoena
or other legal process, but only to the extent that such notification is
provided during the Restricted Period, the Company shall, at its reasonable
expense, retain mutually acceptable legal counsel to represent Executive in
connection with Executive’s response to any such subpoena or other legal
process.  The Executive may also disclose Proprietary Information if: (i) in the
reasonable written opinion of counsel for the Executive furnished to the
Company, such information is required to be disclosed for the Executive not to
be in violation of any applicable law or regulation or (ii) the Executive is
required to disclose such information in connection with the enforcement of any
rights under this Agreement or any other agreements between the Executive and
the Company.

The Executive agrees not to disparage the Company, any of its products or
practices, or any of its directors, officers, agents, representatives, equity
holders or Affiliates, either orally or in writing, at any time; provided that
the Executive may confer in confidence with the Executive’s legal
representatives, make truthful statements to any government agency in sworn
testimony, or make truthful statements as otherwise required by law.  The
Company agrees that, upon the termination of the Executive’s employment
hereunder, it shall advise its directors and executive officers not to disparage
the Executive, either orally or in writing, at any time; provided that they may
confer in confidence with the Company’s and their legal representatives and make
truthful statements as required by law.

Prior to accepting other employment or any other service relationship during the
Restricted Period, the Executive shall provide a copy of this Section 7 to any
recruiter who assists the Executive in obtaining other employment or any other
service relationship and to any employer or person with which the Executive
discusses potential employment or any other service relationship.

In the event the terms of this Section 7 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.  

As used in this Section 7, the term “Company” shall include the Company, its
parent, related entities, and any of its direct or indirect subsidiaries.

13

 



--------------------------------------------------------------------------------

 

8.

Injunctive Relief.  The Executive recognizes and acknowledges that a breach of
the covenants contained in Section 7 will cause irreparable damage to the
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate.  Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Section 7, in addition to any other remedy
that may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief.

 

 

9.

Section 409A.

General.  The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A.  Notwithstanding
any provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to the
Executive under Section 409A, the Company reserves the right to (without any
obligation to do so or to indemnify the Executive for failure to do so) (i)
adopt such amendments to this Agreement or adopt such other policies and
procedures (including amendments, policies and procedures with retroactive
effect) that it determines to be necessary or appropriate to preserve the
intended tax treatment of the benefits provided by this Agreement, to preserve
the economic benefits of this Agreement and to avoid less favorable accounting
or tax consequences for the Company and/or (ii) take such other actions it
determines to be necessary or appropriate to exempt the amounts payable
hereunder from Section 409A or to comply with the requirements of Section 409A
and thereby avoid the application of penalty taxes thereunder.  Notwithstanding
anything herein to the contrary, no provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Executive or any other individual to
the Company or any of its Affiliates, employees or agents.

Separation from Service under Section 409A; Section 409A
Compliance.  Notwithstanding anything herein to the contrary:  (i) no
termination or other similar payments and benefits hereunder shall be payable
unless the Executive’s termination of employment constitutes a “separation from
service” within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations; (ii) if the Executive is deemed at the time of the Executive’s
separation from service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any portion
of any termination or other similar payments and benefits to which the Executive
may be entitled hereunder (after taking into account all exclusions applicable
to such payments or benefits under Section 409A) is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of such payments and benefits shall not be provided to the Executive  prior to
the earlier of (x) the expiration of the six (6)-month period measured from the
date of the Executive’s “separation from service” with the Company (as such term
is defined in the Department of Treasury Regulations issued under Section 409A)
and (y) the date of the Executive’s death; provided that upon the earlier of
such dates, all payments and benefits deferred pursuant to this Section 9(b)(ii)
shall be paid in a lump sum to the Executive, and any remaining payments and
benefits due hereunder shall be provided as otherwise specified herein;
(iii) the determination of whether the Executive is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of the
Executive’s separation from service shall be made by the Company in accordance
with the terms of Section 409A (including, without

14

 



--------------------------------------------------------------------------------

limitation, Section 1.409A-1(i) of the Department of Treasury Regulations and
any successor provision thereto); (iv) to the extent that any Installment
Payments under this Agreement are deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A, for purposes of Section 409A
(including, without limitation, for purposes of Section 1.409A-2(b)(2)(iii) of
the Department of Treasury Regulations), each such payment that the Executive
may be eligible to receive under this Agreement shall be treated as a separate
and distinct payment; (v) to the extent that any reimbursements or corresponding
in-kind benefits provided to the Executive under this Agreement are deemed to
constitute “deferred compensation” under Section 409A, such reimbursements or
benefits shall be provided reasonably promptly, but in no event later than
December 31 of the year following the year in which the expense was incurred,
and in any event in accordance with Section 1.409A-3(i)(1)(iv) of the Department
of Treasury Regulations; and (vi) the amount of any such payments or expense
reimbursements in one calendar year shall not affect the expenses or in-kind
benefits eligible for payment or reimbursement in any other calendar year, other
than an arrangement providing for the reimbursement of medical expenses referred
to in Section 105(b) of the Code, and the Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

 

10.

Assignment and Successors.  The Company may assign its rights and obligations
under this Agreement to any entity, including any successor to all or
substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates.  The Executive may not assign
the Executive’s rights or obligations under this Agreement to any individual or
entity.  This Agreement shall be binding upon and inure to the benefit of the
Company, the Executive and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, distributees, devisees,
and legatees, as applicable.

 

 

11.

Governing Law.  This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Delaware,
without reference to the principles of conflicts of law of Delaware or any other
jurisdiction, and where applicable, the laws of the United States.

 

 

12.

Validity.  The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.  

 

 

13.

Notices.  Any notice, request, claim, demand, document and other communication
hereunder to any party hereto shall be effective upon receipt (or refusal of
receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, or certified or

15

 



--------------------------------------------------------------------------------

 

registered mail, postage prepaid, to the following address (or at any other
address as any party hereto shall have specified by notice in writing to the
other party hereto):

If to the Company:

Summit Midstream Partners, LLC

Attn:  General Counsel
5910 N. Central Expressway
Suite 350
Dallas, Texas 75206

Facsimile: (214) 462-7716

with copies to:

Energy Capital Partners

1000 Louisiana Street, 52nd Floor

Houston, Texas 77002

Attn: Enoch Varner

Facsimile: (713) 496-3010

Energy Capital Partners

1000 Louisiana Street, 52nd Floor

Houston, Texas 77002

Attn: Jeff Spinner

Facsimile: (713) 496-3010

 

and:

Energy Capital Partners

11943 El Camino Real, Suite 220

San Diego, California 92130

Attn: Andrew D. Singer

Facsimile: (858) 703-4401

 

and:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022-4802

Attn:  Lori D. Goodman

Facsimile:  (212) 751-4864

 

If to the Executive, at the address set forth on the signature page hereto.

 

16

 



--------------------------------------------------------------------------------

 

14.

Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

 

 

15.

Entire Agreement.  This Agreement (together with any other agreements and
instruments contemplated hereby or referred to herein) is intended by the
parties hereto to be the final expression of their agreement with respect to the
employment of the Executive by the Company and may not be contradicted by
evidence of any prior or contemporaneous agreement (including, without
limitation, any term sheet or offer letter).  The parties hereto further intend
that this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.  

 

 

16.

Amendments; Waivers.  This Agreement may not be modified, amended, or terminated
except by an instrument in writing, signed by the Executive and a duly
authorized officer of the Company and approved by the Board, which expressly
identifies the amended provision of this Agreement. By an instrument in writing
similarly executed and approved by the Board, the Executive or a duly authorized
officer of the Company may waive compliance by the other party or parties hereto
with any provision of this Agreement that such other party was or is obligated
to comply with or perform; provided, however, that such waiver shall not operate
as a waiver of, or estoppel with respect to, any other or subsequent failure to
comply or perform.  No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.

 

 

17.

No Inconsistent Actions.  The parties hereto shall not voluntarily undertake or
fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement.  Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

 

 

18.

Construction.  This Agreement shall be deemed drafted equally by both of the
parties hereto.  Its language shall be construed as a whole and according to its
fair meaning.  Any presumption or principle that the language is to be construed
against any party hereto shall not apply.  The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation.  Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary.  Also, unless the context clearly indicates to the
contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and every”;
(d) ”includes” and “including” are each “without limitation”; (e) “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (f) all pronouns and any

17

 



--------------------------------------------------------------------------------

 

variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the entities or persons referred to may
require.

 

 

19.

Arbitration.  Any dispute or controversy based on, arising under or relating to
this Agreement shall be settled exclusively by final and binding arbitration,
conducted before a single neutral arbitrator in Dallas, Texas in accordance with
the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association (the “AAA”) then in effect.  Arbitration may be
compelled, and judgment may be entered on the arbitration award in any court
having jurisdiction; provided, however, that the Company shall be entitled to
seek a restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of Section 7, and
the Executive hereby consents that such restraining order or injunction may be
granted without requiring the Company to post a bond.  Only individuals who are
(a) lawyers engaged full-time in the practice of law and (b) on the AAA roster
of arbitrators shall be selected as an arbitrator.  Within twenty (20) days of
the conclusion of the arbitration hearing, the arbitrator shall prepare written
findings of fact and conclusions of law.  The arbitrator shall be entitled to
award any relief available in a court of law.  Each party shall bear its own
costs and attorneys’ fees in connection with an arbitration; provided that the
Company shall bear the cost of the arbitrator and the AAA’s administrative fees.

 

 

20.

Notice of Immunity. The Executive acknowledges that the Company has provided the
Executive with the following notice of immunity rights in compliance with the
requirements of the Defend Trade Secrets Act of 2016:  (i) the Executive shall
not be held criminally or civilly liable under any U.S. federal or state trade
secret law for the disclosure of Proprietary Information that is made in
confidence to a U.S. federal, state or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law; (ii) the Executive shall not be held criminally or civilly
liable under any U.S. federal or state trade secret law for the disclosure of
Proprietary Information that is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal; and (iii) if the
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Executive may disclose the Proprietary
Information to the Executive’s attorney and use the Proprietary Information in
the court proceeding, if the Executive files any document containing the
Proprietary Information under seal, and does not disclose the Proprietary
Information, except pursuant to court order.  However, under no circumstance
will the Executive be authorized to disclose any information covered by
attorney-client privilege or attorney work product of the Company without prior
written consent of the Company’s General Counsel or other officer designated by
the Company.  Notwithstanding anything to the contrary contained herein, no
provision of this Agreement shall be interpreted so as to impede the Executive
(or any other individual) from reporting possible violations of U.S. federal law
or regulation to any governmental agency or entity, including but not limited to
the U.S. Department of Justice, the U.S. Securities and Exchange Commission, the
U.S. Congress, and any agency Inspector General of the U.S. government, or
making other disclosures under the whistleblower provisions of U.S. federal law
or regulation.  The Executive does not need the prior authorization of the
Company to make any such

18

 



--------------------------------------------------------------------------------

 

reports or disclosures and the Executive shall not be not required to notify the
Company that such reports or disclosures have been made.

 

 

21.

Enforcement.  If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

 

22.

Withholding.  The Company shall be entitled to withhold from any amounts payable
under this Agreement, any federal, state, local or foreign withholding or other
taxes or charges which the Company is required to withhold.  The Company shall
be entitled to rely on an opinion of counsel if any questions as to the amount
or requirement of withholding shall arise.

 

 

23.

Absence of Conflicts; Executive Acknowledgement.  The Executive hereby
represents that from and after the Effective Date the performance of the
Executive’s duties hereunder will not breach any other agreement to which the
Executive is a party.  The Executive acknowledges that the Executive has read
and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representations or promises made by the Company other
than those contained in writing herein, and has entered into this Agreement
freely based on the Executive’s own judgment.  

 

 

24.

Survival.  The expiration or termination of the Term shall not impair the rights
or obligations of any party hereto that shall have accrued prior to such
expiration or termination.

[Signature pages follow]

19

 



--------------------------------------------------------------------------------

EXHIBIT A

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

COMPANY

By:  /s/Brock M. Degeyter_______________________

Name: Brock M. Degeyter

Title: Executive Vice President & General Counsel

 

EXECUTIVE

By:  /s/ Heath Deneke______________________

Heath Deneke

 

 

A-1